THAYER, Circuit Judge.
In this case A. B. Good, the petitioner, who was adjudicated a bankrupt by the district court of the United States for the Western district of Missouri on January 2, 1900, has presented a petition for review under subdivision “b,” § 24, of the bankrupt act of July 1, 1898, wherein he prays that the adjudication may he set aside and annulled for error of law apparent upon the face of the proceedings in the district court. Such relief we feel constrained to deny for the following reasons: Section 25a of the bankrupt act provides:
“That appeals, as in equity cases, may be taken in bankruptcy proceedings from the courts of bankruptcy to the circuit courts of appeals of the United States and to the supreme court of the territories in the following cases, to wit: (1) From a judgment adjudging or refusing to adjudge the defendant a bankrupt. * 15 * Such appeal shall be taken within ten days after the judgment appealed from has been rendered and may be heard and determined by the appellate court in term or vacation, as the case may be.”
Inasmuch as congress has seen fit to prescribe by this section the method in which a judgment adjudicating a person a bankrupt may be reviewed, and for obvious reasons has fixed a short period, to wit, 10 days, within which such appeal must he taken, we think it is manifest that such judgments cannot he reviewed on an original petition filed in this court in the mode prescribed by subdivision “b” of section 24. No time limit has been fixed under section 24 within which an *390original petition to “superintend and revise in matter of law” the action of the district court in proceedings in bankruptcy may be filed, and for that reason we consider it improbable that it was the intention of the lawmaker to allow a judgment adjudicating a person a bankrupt to be reviewed otherwise than by appeal, and within the time expressly limited in section 25. As more than 10 days have now elapsed since the petitioner was adjudicated a bankrupt, and as no appeal has been taken, it follows that the petition for review must be dismissed, and it is so ordered, with directions to certify that fact forthwith to the district court.